739 N.W.2d 618 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mark Anthony QUEEN, Defendant-Appellant.
Docket No. 132473. COA No. 265914.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the motion for reconsideration of this Court's April 13, 2007 order is considered, and it is GRANTED. We VACATE our order dated April 13, 2007. On reconsideration, the application for leave to appeal the September 21, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reinstatement and consideration of defendant's claim of appeal and motion for remand. Aspects of defendant's appeal relate to offenses allegedly committed before December 27, 1994. See People v. Monaco, 474 Mich. 48, 710 N.W.2d 46 (2006).